
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.18(c)


YOUNG BROADCASTING INC.
STOCK OPTION AGREEMENT


        AGREEMENT, dated as of June 23, 2000, between Young Broadcasting Inc., a
Delaware corporation (the "Company"), and Paul Dinovitz (the "Optionee").

WITNESSETH:

        WHEREAS, the Company's subsidiary, Young Broadcasting of San
Francisco, Inc. ("Young Broadcasting of San Francisco"), and the Optionee have
entered into an Employment Agreement (the "Employment Agreement") dated as of
June 23, 2000, pursuant to which the Optionee will serve as Vice President and
General Manager of Young Broadcasting of San Francisco d/b/a KRON-TV and BAY-TV
(the "Station"); and

        WHEREAS, pursuant to the Employment Agreement, the Company has agreed to
grant the Optionee the right to purchase shares of its Class B common stock,
$.001 par value ("Class B Common Stock"), represented by options.

        NOW, THEREFORE, the parties hereto hereby agree as follows:

        1.    Grant of Option. Subject to the terms and conditions set forth
herein, the Company hereby grants to the Optionee, as of the date hereof, an
option (the "Option") to purchase from the Company all or any part of an
aggregate number of 140,000 shares of Class B Common Stock (the "Optioned
Shares").

        2.    Installment Exercise. Subject to such further limitations as are
set forth herein, the Option shall become exercisable as hereinafter provided:

        (a)  On the Effective Date (as such term is defined in the Employment
Agreement), the Option shall become exercisable with respect to 40,000 Optioned
Shares. The option price per share for such Optioned Shares shall equal $22.06.

        (b)  The Option to purchase the remaining 100,000 Optioned Shares shall
become exercisable in accordance with the provisions of this subparagraph (b).

        (i)    In the event that the Effective Date occurs before January 15,
2001, and the Optionee is employed under the Employment Agreement on
December 31, 2001, the Option shall become exercisable with respect to 50,000
Optioned Shares on December 31, 2004. The option price per share for such
Optioned Shares shall equal $22.06.

        (ii)  The Option to purchase the remaining 50,000 Optioned Shares shall
become exercisable based on the Optionee's achievement of budgeted net operating
income (the "Targeted Goal") related to the operation of the Station, as may be
determined from time to time by the Company. Beginning on December 31, 2001 and
each December 31 thereafter through December 31, 2004, the Option shall become
exercisable for up to 12,500 Optioned Shares on each such December 31 based on
the level at which the Targeted Goal is achieved, as set forth below:

Percentage of Targeted Goal


--------------------------------------------------------------------------------

  Number of Optioned Shares

--------------------------------------------------------------------------------

Below 90%   0 90%   6,250 100%   12,500

        For each 1% incremental increase above 90% of the Targeted Goal, the
Option shall become exercisable with respect to 625 Optioned Shares. In no event
shall the Option become exercisable under this subsection (ii) for more than
12,500 Optioned Shares in any year based on the level at which the Optionee
achieves the Targeted Goal. In the event that the Optionee fails to achieve 100%
of the targeted Goal for any particular year, he shall have no right anytime
thereafter to

--------------------------------------------------------------------------------

exercise the Option with respect to the number of Optioned Shares related to the
percentage of the Targeted Goal above the level satisfied by the Optionee. In
the event that the Company or the Station undergoes a Change of Control (as such
term is defined in the Employment Agreement), the Option shall become
immediately exercisable to the extent of any and all Optioned Shares applicable
to the year in which such Change of Control occurs and all subsequent years.
However, if the Option fails to become exercisable in any given year with
respect to Optioned Shares granted pursuant to this subparagraph (ii), the
Option with respect to such Optioned Shares will expire and the Optionee will be
precluded from exercising that portion of the Option. The option price per share
for all Optioned Shares granted pursuant to this subparagraph (ii) shall equal
$22.06.

        (c)  The Option may not be exercised with respect to less than 100
Optioned Shares (or the Optioned Shares then subject to purchase under the
Option, if less than 100 shares) or for any fractional shares.

        3.    Termination of Option. (a) The Option, to the extent not
previously exercised, shall terminate and become null and void upon the
expiration of ten years after the date hereof (the "Option Term").

        (b)  Subject to the provisions of Section 4 hereof, and except as
otherwise provided in this Section 3, upon the Optionee's ceasing for any reason
to be employed by the Company (such occurrence being a "termination of the
Optionee's employment"), the Option, to the extent not previously exercised,
shall terminate and become null and void three months after such termination of
the Optionee's employment, or upon the expiration of the Option Term, whichever
occurs first.

        (c)  Upon a termination of the Optionee's employment for "cause" (as
such term is defined in the Employment Agreement), the Option, to the extent not
previously exercised, shall terminate and become null and void immediately upon
such termination of the Optionee's employment.

        (d)  Upon a termination of the Optionee's employment by reason of
permanent disability (within the meaning of Section 22(e)(3) of the Code) or by
reason of the death of the Optionee, the Option, to the extent not previously
exercised, shall terminate and become null and void twelve months after such
termination of the Optionee's employment, or upon the expiration of the Option
Term, whichever occurs first.

        4.    Exercisability. (a) Except as otherwise provided in this
Section 4, upon a termination of the Optionee's employment, the Option shall be
exercisable only to the extent that the Option has accrued and is in effect on
the date of such termination of the Optionee's employment.

        b)    Upon a termination of the Optionee's employment by reason of
permanent disability (as defined above) or by reason of the death of the
Optionee, the Option shall immediately upon the date of such termination of the
Optionee's employment become exercisable with respect to the full number of
Optioned Shares not previously exercised, whether or not under the provisions of
Section 2 hereof the Optionee was entitled to do so on such date. To the extent
exercisable, the Option may be exercised by a legal representative on behalf of
the Optionee in the event of such permanent disability, or, in the case of the
death of the Optionee, by the estate of the Optionee or by any person or persons
who acquired the right to exercise the Option by bequest or inheritance or by
reason of the death of the Optionee.

        5.    Manner of Exercise. (a) The Option may be exercised in full at one
time or in part from time to time for the number of Optioned Shares then
exercisable by giving written notice, signed by the person exercising the
Option, to the Company, stating the number of Optioned Shares with respect to
which the Option is being exercised and the date of exercise thereof, which date
shall be at least five days after the giving of such notice.

2

--------------------------------------------------------------------------------


        (b)  Full payment by the Optionee of the Option Price for the Optioned
Shares purchased shall be made on or before the exercise date specified in the
notice of exercise by delivery of (i) cash or a check payable to the order of
the Company in an amount equal to such Option Price, (ii) shares of Class B
Common Stock owned by the Optionee having a fair market value equal in amount to
such Option Price, or (iii) any combination of the preceding clauses (i) and
(ii).

        (c)  The Company shall be under no obligation to issue any Optioned
Shares unless the person exercising the Option, in whole or in part, shall give
a written representation and undertaking to the Company which is satisfactory in
form and substance to counsel for the Company and upon which, in the opinion of
such counsel, the Company may reasonably rely, that he or she is acquiring such
Optioned Shares for his or her own account as an investment and not with a view
to, or for sale in connection with, the distribution of any such Optioned
Shares, and that he or she will make no transfer of the same except in
compliance with any rules and regulations in force at the time of such transfer
under the Securities Act of 1933, or any other applicable law.

        (d)  Upon exercise of the Option in the manner prescribed by this
Section 5, delivery of a certificate for the Optioned Shares then being
purchased shall be made at the principal office of the Company to the person
exercising the Option within a reasonable time after the date of exercise
specified in the notice of exercise.

        6.    Non-Transferability of Option. The Option shall not be assignable
or transferable by the Optionee other than by will or the laws of descent, and
shall be exercisable during the lifetime of the Optionee only by the Optionee.
The Option shall terminate and become null and void immediately upon the
bankruptcy of the Optionee, or upon any attempted assignment or transfer except
as herein provided, including without limitation, any purported assignment,
whether voluntary or by operation of law, pledge, hypothecation or other
disposition, attachment, trustee process or similar process, whether legal or
equitable, upon the Option.

        7.    Withholding. Upon the Optionee's exercise of any option(s) or
right(s) with respect to which Federal, state or local income and employment tax
withholding requirements exist, unless the Optionee is eligible to and does
satisfy the withholding requirements under an agreement whereby the Station may
cause the Company to withhold shares of common stock purchased upon exercise as
to satisfy such requirements, the Optionee shall either (a) present evidence
satisfactory to the Station and the Company demonstrating that Optionee has
remitted to the Internal Revenue Service payment sufficient to satisfy the
applicable tax withholding requirements, or (b) make payment to the Station and
the Company in cash in an amount equal to the income and employment taxes
required to be withheld, on the compensation includible in the Optionee's income
due to his exercise of the option(s) or right(s).

        8.    No Special Employment Rights. Neither the granting of the Option
nor its exercise shall be construed to confer upon the Optionee any right with
respect to the continuation of his employment by the Company (or any subsidiary
of the Company) or interfere in any way with the right of the Company (or any
subsidiary of the Company), subject to the terms of the Employment Agreement to
the contrary, at any time to terminate such employment or to increase or
decrease the compensation of the Optionee from the rate in existence as of the
date hereof.

        9.    No Rights of Stockholder. The Optionee shall not be deemed for any
purpose to be a stockholder of the Company with respect to the Option except to
the extent that the Option shall have been exercised with respect thereto and,
in addition, a stock certificate shall have been issued theretofore and
delivered to the Optionee.

        10.  Amendment. The Company may amend this Agreement with the consent of
the Optionee when and subject to such conditions as are deemed to be in the best
interests of the Company.

        11.  Notices. Any communication or notice required or permitted to be
given hereunder shall be in writing, and, if to the Company, to its principal
place of business, attention: Secretary, and, if to the

3

--------------------------------------------------------------------------------


Optionee, to the address as appearing on the records of the Company. Such
communication or notice shall be deemed given if and when (a) properly addressed
and posted by registered or certified mail, postage prepaid, or (b) delivered by
hand.

        12.  Governing Law. The validity, construction and interpretation of
this Agreement shall be governed by and determined in accordance with the laws
of the State of New York.

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date above written.


 
 
YOUNG BROADCASTING INC.
 
 
 
 
      By: /s/  JAMES MORGAN       

--------------------------------------------------------------------------------

      Name: James Morgan       Title: Executive Vice President          
 
 
OPTIONEE:          
 
 
/s/  PAUL DINOVITZ      

--------------------------------------------------------------------------------

Name:    Paul Dinovitz

4

--------------------------------------------------------------------------------



QuickLinks


YOUNG BROADCASTING INC. STOCK OPTION AGREEMENT
